Citation Nr: 1115848	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-02 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for the residuals of a left ankle bimalleolar fracture.

2.  Entitlement to an effective date prior to May 10, 2007 for a grant of service connection for the residuals of a left ankle bimalleolar fracture.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from May 1989 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, issued under cover letter from the VARO in Denver, Colorado.  That rating decision granted service connection for a left ankle disability and assigned a 40 percent disability rating effective from May 10, 2007.  

The record raises the issues of:

* Entitlement to temporary total disability rating for hospital treatment pursuant to 38 C.F.R. § 4.29.

* Entitlement to temporary total disability rating for convalescence pursuant to 38 C.F.R. § 4.30.

These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The evidence reveals that the Veteran's service-connected residuals of a left ankle bimalleolar fracture are manifested by ankylosis of the left ankle joint.  

2.  The Veteran submitted a claim for service connection for a left ankle disability which was received at the RO on May 10, 2007; this is the earliest document in the claims file that may be accepted as a claim for service connection 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for r the residuals of a left ankle bimalleolar fracture not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002& Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.40, 4.45, 4.55, 4.56, 4.68 4.71a, 4.73, Diagnostic Codes 5167, 5270 (2010).

2.  The criteria for an effective date earlier than May 10, 2007 for the grant of service connection for the residuals of a left ankle bimalleolar fracture have not been met. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(b), 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice in a letter dated May 2007.  This notice substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim, the relative duties of VA and the claimant to obtain evidence, and complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for a left ankle disability.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA has obtained private medical records, service treatment records, VA treatment records, and VA examinations of the appellant.  VA has also assisted the appellant in obtaining evidence, and afforded him the opportunity to present written statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision at this time.

II.  Increased Disability Rating

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with various criteria set forth in VA's Schedule for Rating Disabilities which is based on average impairment in earning capacity. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 3 8 C.F.R. § 4.3.  When making determinations concerning the appropriate rating to be assigned, VA must take into account the veteran's entire medical history and circumstances. See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

The Veteran's statements regarding the severity of his service-connected disability are deemed competent with regard to the description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be considered with the clinical evidence in conjunction with the appropriate rating criteria.

Consideration must be given to his possible entitlement to "staged" ratings to compensate him for various periods of time since filing his initial rating claims when the disabilities may have been more severe than at other times during the course of his appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

Service treatment records reveal that the Veteran severely injured his left ankle twice during active service resulting in fracture which required reconstruction and fixation surgery.  He was separated from active service by Medical Board proceedings because of his left ankle disability which was diagnosed as bimalleolar fracture of the left ankle with retained orthopedic hardware for internal fixation.  

Private medical records dated in 2006 and 2007 indicate that the Veteran had continued complaints of left ankle pain.  A December 2006 record specifically indicates an assessment of "chronic left ankle pain in a coal miner who works long shifts at times."  Other records reveal injury to the left ankle subsequent to service along such lines as noted in July 2006 record.  Other private medical records document left ankle surgeries in August 2006 and March 2007.  

In August 2007, a VA Compensation and Pension examination of the Veteran was conducted.  The examiner noted that August 2006 left ankle surgery was conducted for arthrotomy with hardware removal.  The Veteran reported being employed full-time as a coal miner and that his job required him to stand nine hours and walk on uneven ground.  The Veteran walked with antalgic gait with no flexion of the left ankle joint, but he did not require use of an assistive device.  Physical examination revealed moderate swelling and tenderness.  Range of motion testing of the left ankle revealed that the it was completely ankylosed with no range of motion.  The left foot did not reveal evidence of abnormal weight bearing.  The diagnosis was "left ankle bimalleolar fracture-dislocation status post multiple surgical intervention most recently a left ankle fusion."  

VA medical records reveal additional surgery was conducted on the Veteran's left ankle in March and September 2008 along with follow-up treatment required post-surgery.  

In September 2010, the most recent VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported missing one and a half years total time from work over the approximately the two decades that had passed since he separated from service.  He reported missing approximately 10 days of work in the past year.  The physical findings were consistent with those of the prior VA examination with range of motion testing of the left ankle revealed that the it was completely ankylosed with no range of motion.  

The Veteran's service-connected left ankle disability is presently assigned a 40 percent disability rating under Diagnostic Code Diagnostic Code 5270 for ankylosis of the ankle.  A 40 percent rating is warranted for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity. 38 C.F.R. § 4.71a, Diagnostic Code 5270.  A 40 percent disability rating is the maximum disability rating which can be assigned for an ankle disability under this, or any other appropriate Diagnostic Code.  

A 40 percent disability rating is also the maximum assignable disability rating under the "amputation rule" which provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  Pertinent to this appeal, the combined evaluations for disabilities below the knee, such as for the ankle, shall not exceed the 40 percent evaluation of Diagnostic Code 5167.  38 C.F.R. § 4.68; see also 38 C.F.R. § 4.71a, Diagnostic Code 5167.

The evidence reveals that the Veteran's service-connected left ankle disability has resulted in ankylosis of his left ankle joint.  However, he continues to work and walk without any assistive devices.  He is receiving the maximum assignable disability rating for a service-connected ankle disability.  The preponderance of the evidence is against the claim for an increased rating for the residuals of a left ankle bimalleolar fracture; there is no doubt to be resolved; and an increased rating is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology. 38 C.F.R. § 4.40 (2004). "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

In evaluating the Veteran's claims, the application of a higher disability ratings based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered, even thought Diagnostic Code 5302 does not specifically contemplate limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has complaints of pain and limited motion.  This functional impairment, however, is considered by the disability rating assigned above.  Generally, the degrees of disability specified by the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

The Board is required to consider the effect of pain and weakness when rating a service connected disability.  38 C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in Sanchez-Benitez v. West, the Board discussed the veteran's disability and stated that the "nature of the original injury has been reviewed and the functional impairment that can be attributed to pain or weakness has been taken into account. 38 C.F.R. §§ 4.40, 4.45."  The court held that "this discussion by the Board, with direct citation to sections 4.40 and 4.45, satisfies any obligation of the BVA to consider these regulations while rating the appellant's" disability. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Although the Veteran is in receipt of the maximum schedular rating for his service-connected left ankle disability, the Board must still consider whether the matter should be referred to the Under Secretary for Benefits for consideration of an extra-schedular evaluation.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997) (requiring the Board to consider whether referral for an extra-schedular rating was warranted when Veteran was in receipt of the maximum combined schedular evaluation possible pursuant to the amputation rule of 38 C.F.R. § 4.68).

The Board has considered whether referral for extra-schedular consideration is appropriate in this case, but finds that the Veteran's disability level and symptomatology are adequately described by the rating criteria.  The Veteran experiences pain and has ankylosis of the left ankle joint.  However, he has maintained employment as a coal miner for many years.  He walks without assistive devices and without evidence of abnormal weight bearing of the left foot.  In the Board's opinion, all aspects of the Veteran's disability at issue are encompassed in the schedular rating assigned. In this respect, the Veteran has been assigned a 40 percent rating, which contemplates a level of disability on par with amputation of the lower left leg.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the "the schedular evaluation does not contemplate the claimant's level of disability," the Board finds that the Veteran's current disability picture is contemplated by the rating schedule and no extraschedular referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2010); See also, Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

III.  Effective Date

The Veteran separated from active service in July 1991 as the result of Medical Board proceedings as a result of his service-connected left ankle disability.  The Veteran filed his claim for service connection for a left ankle disability on a VA Form 21-526 which was received by VA on May 10, 2007.  As a result of the Veteran's claim, the RO requested the Veteran's service treatment records from the National Personnel Records Center.  These records were received in June 2007.  When the Veteran's service treatment records were reviewed, they contained a signed VA Form 21-526 indicating claims for a variety of disabilities, including a left ankle disability.  This form was dated June 6, 1991.  

The effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date for the grant of service connection for disability compensation is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(b)(2)(i).

The effective date of an award of service connection is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim. 38 C.F.R. § 3.155.

Despite, the Veteran's vague assertions that he warrants "back pay for 18 years," the evidence clearly establishes that the Veteran filed a formal claim for service connection for his left ankle disability on a VA Form 21-526, which was received by VA on May 10, 2007.  While a VA Form 21-526 dated in 1991 is of record, this document was placed in the Veteran's service treatment records and not filed with VA.  

The earliest document in the claims file that may be accepted as a claim for service connection for a left ankle disability is the VA Form 21-526 which was received at the RO on May 10, 2007.  This is simply the only document that can be construed as a claim for service connection which was filed with VA.  There is no other evidence of the Veteran having filed a claim with VA at any point prior to that date.

Thus, May 10, 2007 is the proper effective date for the grant of service connection for a left ankle disability.  The preponderance of the evidence is against the claim for an earlier effective date; there is no doubt to be resolved; and an earlier effective date is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It appears to the Board that the Veteran did what he was told to do: namely filling out a VA claim form at the time he left active service; and that he turned it in to someone who placed it in his military medical file rather than forwarding it on to VA.  The Board does not have equitable authority and must follow the laws and regulations with respect to assigning an effective date.  The Secretary, however, does have equitable authority, and the Veteran could certainly petition the Secretary for equitable relief.



ORDER

An initial disability rating in excess of 40 percent for the residuals of a left ankle bimalleolar fracture is denied.

An effective date prior to May 10, 2007 for a grant of service connection for the residuals of a left ankle bimalleolar fracture is denied.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


